NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ANGEL ESTUARDO MORALES-                         No.    15-73535
RANGEL, Luis Anibal Gutierrez-Jaciento,
                                                Agency No. A205-657-884
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Angel Estuardo Morales-Rangel, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s decision denying his applications for asylum, withholding

of removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

       Substantial evidence supports the agency’s determination that Morales-

Rangel failed to demonstrate a nexus between the harm he experienced or fears in

Guatemala and a protected ground. See Ayala v. Holder, 640 F.3d 1095, 1097 (9th

Cir. 2011) (even if membership in a particular social group is established, an

applicant must still show that “persecution was or will be on account of his

membership in such group”); Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (an applicant’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

Thus, Morales-Rangel’s asylum and withholding of removal claims fail.

       Substantial evidence also supports the agency’s denial of CAT relief because

Morales-Rangel failed to show it is more likely than not he would be tortured by or

with the consent or acquiescence of the government if returned to Guatemala. See

Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of

torture).

       As stated in the court’s February 16, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

       PETITION FOR REVIEW DENIED.


                                          2                                      15-73535